Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO.

  GINA MASSONI,

            Plaintiff,

  vs.

  VIVEX BIOLOGICS GROUP, INC.,

         Defendant.
  ______________________________________/

                                             COMPLAINT

           Plaintiff, GINA MASSONI (“Plaintiff”), by and through the undersigned counsel, hereby

  sues Defendant, VIVEX BIOLOGICS GROUP, INC. (“Defendant”), and alleges as follows:

        1. This is an action by the Plaintiff for damages exceeding $30,000.00 excluding attorneys’

           fees or costs for discriminatory treatment under the Americans with Disabilities Act 42

           U.S.C. § 12101, et. Seq. (“ADA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

           2000e(k) (“Title VII”) and the Florida Civil Rights Act of 1992, Florida Statutes, Chapter

           760 ("FCRA") and under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

        2. This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to the 29 U.S.C. § 216.

        3. Defendant is a Foreign Profit Corporation authorized to conduct business in Miami-Dade

           County, Florida, where Plaintiff worked for Defendant.

        4. Venue is proper in Miami-Dade County because all of the actions that form the basis of

            this Complaint occurred within Miami-Dade County and payment was due in Miami-Dade

            County.

        5. Plaintiff is a female who has a child with a disability at the relevant time, and is thus a

            member of a class protected under the FCRA, ADA, because the terms, conditions, and
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 18




         privileges of her employment were altered due to her status as a mother of a child with a

         disability or perceived disability.

      6. Defendant has at all times material hereto employed fifteen (15) or more employees for

         each working day in each of the twenty (20) or more calendar weeks in the current or

         proceeding year in accordance with the FCRA (Fla. Stat. § 760.02(7)).

      7. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth

         above together with attorneys’ fees, costs and damages.

      8. Plaintiff filed a charge of employment discrimination with the Equal Employment

         Opportunity Commission (“EEOC”) which was dually filed with the Florida Commission

         on Human Relations, and which articulated Plaintiff’s discrimination claims based on her

         sex, disability, associational disability, and retaliation.

      9. All conditions precedent for the filing of this action before this Court have been previously

         met, including the exhaustion of all pertinent administrative procedures and remedies.

                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      10. Plaintiff began working for University of Miami Tissue Bank on or about the year 2008.

      11. On or about the year 2015, the company was sold to Vivex Biologics, Inc., at which time

         Plaintiff remained employed through Vivex Biologics, Inc. (Defendant).

      12. Plaintiff’s job title at the company was Donor Development Coordinator, Team Lead.

      13. Plaintiff performed work for Defendant as a non-exempt employee.

      14. Throughout Plaintiff’s employment, Plaintiff worked in excess of forty (40) hours per

         week. At all times material hereto, Defendants were on notice of and/or had full knowledge

         of all hours worked by Plaintiff, including those hours worked by Plaintiff in excess of

         forty (40) in a given work week.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 18




      15. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40)

         per week, as proscribed by the laws of the United States and the State of Florida.

      16. Plaintiff never received any write-ups at her job due to work performance issues or

         conflicts.

      17. Plaintiff was treated differently than her coworkers because of her status a pregnant female

         and because her son had a disability.

      18. During Plaintiffs pregnancy in the year 2015, Plaintiff’s manager told her that she would

         never make it as a medical examiner because she was pregnant.

      19. Once Mr. Agle started his employment within the company, he also began treating plaintiff

         differently because of the fact that her son has disability.

      20. After Plaintiff had her son she was made to return back to work because her FMLA ran

         out. Plaintiff was then told that she would be fired if she did not return thereafter.

      21. Plaintiff’s son was in the NICU for 87 days because he was born prematurely.

      22. Plaintiff’s HR director at the time, Angel Perez, told her that she was only allowed to take

         four more weeks off to be with her son as that would be the extent of her FMLA.

      23. Around 2017, Patricia Darrigan and Heather Luther took over the department.

      24. Patricia and Heather forced Plaintiff to work a schedule that would interfere with her son’s

         therapy session. However, Plaintiff’s team lead never had her shift switched. Plaintiff felt

         targeted again because of her son’s disabilities.

      25. Defendants had mandatory work meetings on the weekends and very frequently on

         Plaintiff’s days off. Plaintiff informed Patricia and Heather, that these meetings interfered

         with her son’s therapy sessions by forcing her to cancel those sessions. Other employees
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 18




         that had been working remotely were allowed to attend these meetings via chat/skype;

         plaintiff wasn’t permitted to do the same and felt targeted as a result.

      26. On one occasion Plaintiff’s flight was cancelled and Ms. Huey accused Plaintiff of being

         a liar and told Plaintiff to drive to work.

      27. Plaintiff reported Ms. Huey to human resources because she felt that Ms. Huey was

         targeting as a form of discriminating against Plaintiff because of her disabled son.

      28. Plaintiff was then called in to a meet with Human Resources on that following Monday

         morning, and accused Plaintiff of stealing company time.

      29. Plaintiff also complained about her work laptop that would consistently crash on her and

         Defendants didn’t do anything about it.

      30. Plaintiff was then ultimately terminated on Wednesday, January 8th, 2020.

      31. Plaintiff was never given an opportunity to explain herself and is also still owed money

         for her off the clock work.

                                            COUNT I
                   Associational Disability Discrimination in Violation of ADA

      32. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 31

         above as if set out in full herein.

      33. Plaintiff is a member of a protected class under the ADA.

      34. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because of Plaintiff’s association with a disabled individual and subjected the Plaintiff to

         disability-based animosity.

      35. Such discrimination was based upon the Plaintiff’s association with a disabled individual

         in that Plaintiff would not have been the object of discrimination but for the fact that

         Plaintiff’s son has a disability.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 18




      36. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s association with a disable individual was unlawful but acted in

         reckless disregard of the law.

      37. At all times material hereto, the employees exhibiting discriminatory conduct towards

         Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

         employment with the Defendant.

      38. Defendant retained all employees who exhibited discriminatory conduct toward the

         Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.

      39. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

      40. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

         representatives, and the Defendant’s failure to make prompt remedial action to prevent

         continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

         under federal law.

      41. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

         entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

         to federal law, to punish the Defendant for its actions and to deter it, and others, from such

         action in the future.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 18




      42. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

         damages as a result of Defendant’s discriminatory practices unless and until this Honorable

         Court grants relief.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

             intentionally, and with reckless disregard for Plaintiff’s rights;

         B. Enter a judgment requiring that Defendant pays Plaintiff appropriate back pay, benefits'

             adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             employment practices described herein;

         C. Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

         D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT II
                                 Retaliation in violation of the ADA

      43. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 31

         of this complaint as if set out in full herein.

      44. Plaintiff is a member of a protected class under the ADA.

      45. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

         protected under the ADA.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 18




      46. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the

         law.

      47. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

      48. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

         representatives, and the Defendant’s failure to make prompt remedial action to prevent

         continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

         under federal law.

      49. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

         entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

         to federal law, to punish the Defendant for its actions and to deter it, and others, from such

         action in the future.

      50. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

         damages as a result of Defendant’s discriminatory practices unless and until this Honorable

         Court grants relief.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated the ADA, and has done so

                 willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

             B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 18




                 benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                 the unlawful employment practices described herein;

             C. Enter an award against Defendant and award Plaintiff compensatory damages for

                 mental anguish, personal suffering, and loss of enjoyment of life;

             D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                 the full benefits Plaintiff would have had Plaintiff not been discriminated against

                 by Defendant, or in lieu of reinstatement, award front pay;

             E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                 and

             F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                 circumstances.

                                           COUNT III
                             Sex (Gender) Discrimination Under the FCRA

      51. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 31

         above as if set out in full herein.

      52. Plaintiff is a member of a protected class under the FCRA.

      53. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because of Plaintiff’s sex (gender) and subjected the Plaintiff to sex-based animosity.

      54. Such discrimination was based upon the Plaintiff’s sex (gender) in that Plaintiff would not

         have been the object of discrimination but for the fact that Plaintiff is a female.

      55. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s sex (gender) was unlawful but acted in reckless disregard of the

         law.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 9 of 18




      56. At all times material hereto, the employees exhibiting discriminatory conduct towards

         Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

         employment with the Defendant.

      57. Defendant retained all employees who exhibited discriminatory conduct toward the

         Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.

      58. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

      59. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

         representatives, and the Defendant’s failure to make prompt remedial action to prevent

         continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

         under federal law.

      60. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

         entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

         to federal law, to punish the Defendant for its actions and to deter it, and others, from such

         action in the future.

      61. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

         damages as a result of Defendant’s discriminatory practices unless and until this Honorable

         Court grants relief.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FCRA and has done so willfully,
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 10 of 18




              intentionally and with reckless disregard for Plaintiff’s rights;

         B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

             adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             employment practices described herein;

         C. Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT IV
                                Retaliation in violation of the FCRA

      62. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 31

         of this complaint as if set out in full herein.

      63. Plaintiff is a member of a protected class under the FCRA.

      64. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

         protected under the FCRA.

      65. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the

         law.

      66. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

      67. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 11 of 18




          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under state or federal law.

       68. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

          to state or federal law, to punish the Defendant for its actions and to deter it, and others,

          from such action in the future.

       69. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

       A. Adjudge and decree that Defendant has violated the FCRA, and has done so

         willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

       B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

          adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

          employment practices described herein;

       C. Enter an award against Defendant and award Plaintiff compensatory damages for mental

          anguish, personal suffering, and loss of enjoyment of life;

       D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

          benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or

          in lieu of reinstatement, award front pay;

       E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 12 of 18




         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                            COUNT V
                                Wage & Hour Federal Statutory Violation

   70.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 31

            of this complaint as if set out in full herein.

   71.     This action is brought by Plaintiff to recover from Defendants unpaid overtime

           compensation, as well as an additional amount as liquidated damages, costs, and reasonable

           attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

           provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ

           any of his employees… for a work week longer than 40 hours unless such employee

           receives compensation for his employment in excess of the hours above-specified at a rate

           not less than one and a half times the regular rate at which he is employed.”

   72.     Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

   73.     At all times pertinent to this Complaint, Defendant operated as an organization which sells

           and/or markets its services and/or goods to customers from throughout the United States

           and also provides its services for goods sold and transported from across state lines of other

           states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

           funds from non-Florida sources, uses telephonic transmissions going over state lines to do

           its business, transmits funds outside the State of Florida, and otherwise regularly engages

           in interstate commerce, particularly with respect to its employees.

   74.     Upon information and belief, the annual gross revenue of the Defendant was at all times

           material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

           commerce, otherwise satisfies the FLSA’s coverage requirements.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 13 of 18




   75.    By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,

          an enterprise engaged in commerce or in the production of goods for commerce as defined

          in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant’s business

          activities involve those to which the Fair Labor Standards Act applies. The Plaintiff’s work

          for the Defendant likewise affects interstate commerce.

   76.    Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from

          3 (three) years from the date of the filing of this complaint.

   77.    At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-

          219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and

          worked in excess of the maximum hours provided by the FLSA but no provision was made

          by the Defendant to properly pay Plaintiff at the rate of time and one half for all hours

          worked in excess of forty hours (40) per workweek as provided in the FLSA.

   78.    Defendant knew and/or showed reckless disregard of the provisions of the FLSA

          concerning the payment of overtime wages as required by the Fair Labor Standards Act

          and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff’s

          employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

          double damages.

   79.    Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

          Law, to inform employees of their federal rights to overtime and minimum wage payments.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 14 of 18




             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                           COUNT VI
                              Sex (Gender) Discrimination under Title VII

      80. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 31

         above as if set out in full herein.

      81. Plaintiff is a member of a protected class under Title VII.

      82. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because of Plaintiff’s sex (gender) and subjected the Plaintiff to sex-based animosity.

      83. Such discrimination was based upon the Plaintiff’s sex (gender) in that Plaintiff would not

         have been the object of discrimination but for the fact that Plaintiff is a female.

      84. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s sex (gender) was unlawful but acted in reckless disregard of the

         law.

      85. At all times material hereto, the employees exhibiting discriminatory conduct towards

         Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

         employment with the Defendant.

      86. Defendant retained all employees who exhibited discriminatory conduct toward the

         Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 15 of 18




       87. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

          has been exposed to ridicule and embarrassment, and has suffered emotional distress and

          damage.

       88. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under federal law.

       89. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

       90. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated Title VII and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          C. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 16 of 18




          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                             COUNT VII
                                  Retaliation in Violation of Title VII

   98. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1

      through 31 of this complaint as if set out in full herein.

   99. Plaintiff is a member of a protected class under Title VII, to wit: she complained of

      discriminatory treatment.

   100.   By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

      protected under the Title VII.

   101.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

      protected rights. Defendant and its supervisory personnel were aware that discrimination on

      the basis of Plaintiff’s sex was unlawful but acted in reckless disregard of the law.

   102.   As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

      has been exposed to ridicule and embarrassment, and has suffered emotional distress and

      damage.

   103.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant’s failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   104.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

      with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 17 of 18




      law, to punish the Defendant for its actions and to deter it, and others, from such action in the

      future.

   105.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Defendant’s discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

                A. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

                   intentionally, and with reckless disregard for Plaintiff’s rights;

                B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                   benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                   the unlawful employment practices described herein;

                C. Enter an award against Defendant and award Plaintiff compensatory damages for

                   mental anguish, personal suffering, and loss of enjoyment of life;

                D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                   the full benefits Plaintiff would have had Plaintiff not been discriminated against

                   by Defendant, or in lieu of reinstatement, award front pay;

                E. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees;

                   and

                F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                   circumstances.

                                            JURY DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.
Case 1:20-cv-24879-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 18 of 18




         Dated: November 24, 2020.
                                                 Respectfully submitted,

                                                 /s/ Peter M. Hoogerwoerd, Esq.
                                                 Peter M. Hoogerwoerd, Esq.
                                                 Fla. Bar No.: 0188239
                                                 pmh@rgpattorneys.com
                                                 Remer & Georges-Pierre, PLLC
                                                 44 West Flagler Street, Suite 2200
                                                 Miami, FL 33130
                                                 (305) 416-5000- Telephone
                                                 (305) 416-5005- Facsimile
